Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 04/29/2021, applicant(s) amend the application as follow:
	Claims amended: 1 and 10-11
	Claims canceled: none
	Claims newly added: none
	Claim pending: 1-11

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues “… The time window filter 112 of Walid, however, does not provide “spatiotemporal relationship between the first foreground object and second foreground objects” as recited in claim 1.  As such, Walid cannot anticipated claim 1…”
	A new reference was found based on the amended claim Qian et al. Qian et al.  (Patent No. US 6,721,454 B1) which disclosed a temporal relationship between object.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Walid et al. (Pub. No. US 2015/01261773 A1) in view of Qian et al.  (Patent No. US 6,721,454 B1).

As to claim 1, Walid discloses a method for searching video, the method comprising:
receiving a video query, the video query including a first video query term identifying a first foreground object (terms or phrases) (paragraph 0052), a second video query term identifying a second foreground object (terms or phrases) (paragraph 0052), a third video term identifying a spatiotemporal relationship (the Boolean query can be formulate as: “Hollande AND (Francois OR France president)” to disambiguate the entity) (paragraph 0081);

generating a search result in response to the searching (all result microblogs satisfying the composite search query 114 in any specific time window are retrieved...) (paragraph 0084).
	Walid does not explicitly disclose a third video query term identifying a spatiotemporal relationship between the first foreground object and the second foreground object, wherein the spartiotemporal relationship in a time-scale, a time interval or a time relationship.
	However, discloses a third video query term identifying a spatiotemporal relationship between the first foreground object and the second foreground object (events in object and their spatial and temporal relationships detected in the low-level visual analysis of the technique with high level rules specific to a particular event in a specific domain) (col. 12, lines 5-9), wherein the spartiotemporal relationship in a time-scale, a time interval or a time relationship (the object descriptors indicate the existence of certain objects in the video frame; for example, “animal”, “sky/cloud”, “grass”, “rock”, etc.  The spatial descriptors represent location and size information related to objects and the spatial relations between objects in terms of spatial prepositions, such as “inside”, “next to”, “on top of”, etc.  Temporal descriptors represent motion information relates to objects and the temporal relations between them.  These may be expressed in temporal prepositions, such as, “while”, “before”, “after,” etc) (col. 11, lines 7-18).  The objects in the shot includes temporal relationship such as inside, next to and on top are retrieval using these words in the search.  These terms while, before, and after present the temporal relationships between objects.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include animal, sky/cloud, grass and rock are objects having temporal relation including while, before and after and allowing these temporal 

As to claim 2, Walid discloses method of claim 1 wherein: the query video include a fourth a video term identifying the background: wherein the searching includes search the video in response to the video query for the first foreground object and second foreground object within the spatiotemporal relationship and within the background (paragraph 0061).

As to claim 3, Walid disclose the method of claim 1 excepting for the spatiotemporal relationship includes at least one Boolean operator (Boolean queries) (Paragraph 0081).

As to claim 4, Walid discloses the method of claim 1, wherein: the spatiotemporal relationship include at least one Interval operator (Boolean queries) (paragraph 0081).

As to claim 6, Walid discloses the method of claim 1 wherein: the first foreground object in the first video query term is identified by text (terms and phrases) (paragraph 0052).

As to claim 8, Walid discloses the method of claim 2 wherein: the background in the fourth video term is identified by the text (terms and phrases) (paragraph 0052).

As to claim 9, the method of claim 1, wherein: the search result identified a portion of a video meeting the video query (video link) (claim 13).

Claim 10 is rejected under the same reason as to claim 1, Walid also discloses a search engine comprising: a processor (processor) (col. 5, line 1); and a memory (memory) (col. 5, line 1) comprising computer executable instruction (instructions) (col. 5, line 22) that, when executed 

Claim 11 is rejected under the same reason as to claim 1, Walid also discloses a computer program product tangibly embodied on a computer readable medium (computer readable medium) (col. 5, lines 22), the computer program product including instruction (instructions) (col. 5, line 22) that, when executed by a processor (processor) (col. 5, line 1), cause the operations.

4. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walid et al. (Pub. No. US 2015/01261773 A1) in view of Qian et al.  (Patent No. US 6,721,454 B1) and further in view of Bergman et al. (Pub. No. US 6,446,060 B1).

As to claim 5, Walid and Qian disclose the method of claim 1 excepting for wherein the first foreground object in the first video query term is identified by an image. However, Mei discloses wherein the first foreground object in the first video query term is identified by an image (fig. 4 shows an example of trying to match a query consisting of a K simple objects to L target images). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Walid and Qian to include wherein the first foreground object in the first video query term is identified by an image as disclosed by Bergnan in order to search for similar object in the images.

5. 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walid et al. (Pub. No. US 2015/01261773 A1) in view of Qian et al.  (Patent No. US 6,721,454 B1) and further in view of Ghassabian (Pub. No. US 2016/0132233 A1).
.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154